1.960 02 645138-002-0/3702507 cdese6 0014989 1=000000

 

Case 19-13011-LMI Doc 66-1. Filed 11/17/20 Pagei1of5

July 23, 2020
HUGO GIL

2732 W 68TH PL

HIALEAH FL 33016

We made a decision on your VA benefits.

Dear Hugo Gil:

This letter will guide you through the information you should know
and steps you may take now that VA has made a decision about your
benefits. .

Your Benefit Information:

e Service connection for tinnitus is granted with an evaluation of 10
percent effective February 21, 2017.

Your combined rating evaluation is 10%.

How VA Combines Percentages

If you have more than one condition, VA will combine percentages to
determine your overall disability rating. The percentages assigned for
each of your conditions may not always add up to your combined
rating evaluation. The following website has additional information
about how VA combines percentages:

http://www. benefits. va. gov/compensation/rates-index .asp#howcalc.

Your monthly entitlement amount is shown below:

  

   

 
 
  

 

 

 

 

 

$133.57 Mar 1,2017 _| Original Award

$136.24 Dec 1, 2017 Cost of Living Adjustment
$140.05 Dee 1, 2018 Cost of Living Adjustment
$142.29 Dec 1, 2019 Cost of Living Adjustment

 

 

 

 

We have included with this letter:

1. Explanation of Payment

2. Additional Benefits

3. Where to Send V\ritten
Correspondence

4. VA Form 20-0998

5. Rating Decision

6. Fraud Prevention Attachment

Contact information:

Web: www.vets.goy .
Phorie: 1-800-827-1000

- TDD: 714

To send questions online: visit
hitos-/firis.custhelp.com/

Social Media:

Twitter: @vAVetBenefits
Facebook: www.facebook.cony .
VeteransBenefits

 

 

Your representative:

You appointed FLORIDA
DEPARTMENT OF VETERANS
AFFAIRS as your accredited
representative. They have also
received a copy of this letter.

They can help you with any
questions you have about your
claim.

If you or someone you know is in
crisis, call the Veterans Crisis Line
at 1-800-273-8255 and press 1.

 

 

 

 

 
 

 

 

 

Case 19-13011-LMI Doc 66-1. Filed 11/17/20 Page2of5

File Number: Qip 687
GIL, HUGO

If payments are due, you should receive your first payment, if not already in receipt of payments,
within 7-10 days of this notice.

See Explanation of Payment for more details about your payment.

Please Take Action: Enroll for Payments .

We noticed that you did not provide us with your banking information to allow your federal
benefits to be sent directly to your bank. The Department of Treasury has mandated that all
recurring fedcral bencfits be administered through either Electronic Funds Transfer (EFT) or
Direct Express® Debit MasterCard®. If you do not provide your banking information to have
your benefits electronically transferred to your bank, the Treasury Department will contact you
directly to determine your preferred payment method.

e To have your federal benefits electronically transferred to your designated financial
institution (e.g. bank) call VA at 1-800-827-1000 with your banking information or go online
to https://www.va.gov/change-ditect-deposit.

e For more information on financial institutions that may provide banking services for
Veterans, go to https://benefits.va.gov/benefits/banking.asp.

e To have your fedcral benefits issued through Direct Express® Debit MasterCard® issued by
Comerica’ Bank-call-1-888-2 13-1625 to enroll in the program.

What You Should Do If You Disagree With Our Decision

If you do not agtee. with our decision, you have one year from the date of this letter to select a
review option in order to protect your initial filing date for effective date purposes. You must file
your request on the required application form for the review option desired. The table below
represents the review options and their respective required application form.

 

 

 

Supplemental Claim VA Form 20-0995, Decision Review Request: Supplemental
Claim

Higher-Level Review VA Form 20-0996, Decision Review Request: Higher-Level
Review

Appeal to the Board of VA Form 10182, Decision Review Request: Board Appeal

Veterans’ Appeals (Notice of Disagreement)

 

 

 

Please note: You may not request a higher-level review of a higher-level review decision issued
by VA.

The enclosed VA Form 20-0998, Your Rights To Seek Further Review Of Our Decision, explains

Page 2

 

 

 
 

1960-62 51 8is8-Do208702587 nObUNES- CoTé8T i=0000N0:

 

Case 19-13011-LMI Doc 66-1 Filed 11/17/20 Page 3of5

File Number: @p3687
GIL, HUGO

your options in greater detail and provides instructions on how to request further review. You
may download a copy of any of the required application forms noted above by visiting
www.va.gov/vaforms/ or you may contact us by telephone at 1-800-827-1000 and we will mail
you any form you need.

You can visit www.va.gov/decision-reviews to learn more about how the disagreement process
works. |

If you would like to obtain or access evidence used in making this decision, please contact us by
telephone, email, or letter as noted below letting us know what you would like to obtain. Some
evidence may be obtained online by visiting www.va.gov.

Thank you for your service,

Regional Office Director

CC: FLORIDA DEPARTMENT OF VETERANS AFFAIRS

Page 3

 

 

 

‘Gael

 
 

Ay
ae
a

ae

oe

 
Case 19-13011-LMI Doc 66-1 Filed 11/17/20 Page5of5

  

8/17/2020 4:10:07 PM
Date / Time Vet Comp & Pen Medical Consulting Quick Pay Cashier _ Vetapiuser

Transaction ID 126241623 $1,262.81 Amount

Billing Account Number QED: 006

Payment Summary : Visa payment for $1,262.81.
Payment Acct Last4: 9 #****#**6174

Billing Name : Hugo Gil
Billing Address : 2732 West 68th Place
Hialeah, FL 33016
Phone Number :
Email Address : H-gill @hotmail.com
Signature

 

Note: The convenience fee is collected by Heartland Payment Systems.
